DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Applicant(s) Response to Official Action
The response filed on 8/17/2022 has been entered and made of record.  

Response to Amendment/Remarks
In the response filed Claims 1, 11, 16, 26, 31, and 41 were amended.  Claims 1-45 were presented for examination.  

Applicants’ amendments/arguments overcome the prior art of record; the rejections of the claims under AIA  35 U.S.C. 103; and are persuasive.  Accordingly, said rejections are withdrawn.  Examiner further articulates the differences between the prior art and in allowed claims in the examiners reason for allowance below. 

Allowable Subject Matter
Claims 1-45 are allowed.  

The following is an Examiner's statement of reasons for allowance:

The independent claims generally describe a process to perform a layer 2 scan of information and make device profiles which can be used for malware detection. 
Various examples have been found in the art describe aspects of the claimed invention.  Rothstein et al. (US 2014/0280907 A1) Figs. 1 and 6, ¶ 110, 113, and 115-117 teaches that the NMD passively scans the network for layer 2 frames and is able to collect information about the vendor of discovered devices using the MAC addresses. Rothstein, Fig. 1, ¶ 54 teaches an enclosure of server computers at a particular location being monitored.  Rothstein, ¶ 126 the information captured at the layer 2 level is used to create a device profile which has the MAC address of the device and the vendor information.  Rothstein, Fig. 1, ¶ 54 teaches an enclosure of server computers at a particular location being monitored.  
  Rothstein does not, but in related art, Yossef (US 2010/0176962 A1) ¶ 131 and 133 teaches a discovery mechanism for determining the exact physical location of devices including its particular MAC address and IP address which are correlated to the particular device.
Rothstein in view of Yossef does not, but in related art, Bratspiess et al. (US 2020/0280568) ¶ 142-144, and 147 teach using the MAC address to detect vendor information in a profile, and then using that information to verify the physical behavior of the device.  Bratspiess, ¶ 78 and 158 teach generating a security alert if the transparent device is behaving in an anomalous fashion compared with its expected behavior.
However, as applicant notes, the cited prior art does not teach the amended portions of the independent claims. 
Hence, while various art tangentially discusses aspects of the claimed invention none of the prior individually or in reasonable combination discloses the claimed invention.  
Dependent claims being dependent on their respective independent claims are therefore allowed under the same rationale.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments to Statement of Reasons for Allowance.”  

Additionally, the closest prior art has been supplied in the record.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  See PTO-892.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN GUNDRY whose telephone number is (571)270-0507.  The examiner can normally be reached on Monday - Friday 8:30 AM - 5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on 571-273-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.  



/STEPHEN T GUNDRY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435